Title: To George Washington from Beverley Randolph, 5 August 1789
From: Randolph, Beverley
To: Washington, George



Sir,
Richmond August 5th 1789.

Two Chiefs of the Cherokee nation of Indians arrived here a few days ago accompanied by Mr Bennet Ballew, who has full powers from a number of Towns to lay before you their Grievances,

and to make some proposals, which may eventually preserve harmony between the citizens of the United States and the Indians, and perhaps be productive of considerable advantages to both parties. It is at the particular request of these unfortunate people, that I introduce them to you. They appear to me to have been much oppressed, should you view them in this light, your well known regard to public as well as private justice will insure to them every exertion of your power in their behalf. I am unacquainted with Mr Ballew, but I think I owe it to him to inform you, that he is strongly recommended to me by the Honorable William Fleming, as an honest, upright, intelligent man. I have the Honour to be with the highest respect your obt Servant.

Beverley Randolph

